     Case 4:17-cv-03022-JST Document 669-1 Filed 06/18/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9                               UNITED STATES DISTRICT COURT

10                         NORTHERN DISTRICT OF CALIFORNIA

11                                    OAKLAND DIVISION

12
     EOLAS TECHNOLOGIES INCORPO-                  Case No. 4:17-cv-03022-JST
13   RATED,
                                                  Related to Case Nos. 4:17-cv-01138-
14                  Plaintiff,                    JST, 4:17-cv-03023-JST, and 4:15-
                                                  cv-05446-JST
15
           v.                                     [PROPOSED] ORDER REGARD-
16                                                ING SUBSTITUTE EXPERT AND
     AMAZON.COM, INC.,                            REPLACEMENT EXPERT RE-
17                                                PORT
                    Defendant.
18

19

20

21

22

23

24

25

26

27

28

                                                                      [PROPOSED] ORDER
                                                   REGARDING WALMART SUBSTITUTE EXPERT
                                                                      No. 4:17-cv-03022-JST
     Case 4:17-cv-03022-JST Document 669-1 Filed 06/18/21 Page 2 of 2


 1                                      [PROPOSED] ORDER

 2          Before the Court is the parties’ joint stipulation regarding the replacement of Walmart’s

 3   non-infringement expert due to health issues. Having considered the stipulation and all related

 4   matters, the Court hereby GRANTS the stipulation. Walmart shall be allowed to replace its prior

 5   non-infringement expert with Dr. Cromarty, and Dr. Cromarty shall be allowed to provide a re-

 6   placement non-infringement expert report to replace the March 31, 2017 Rebuttal Expert Report

 7   of David McGoveran Regarding U.S. Patent No. 9,195,507 (the “McGoveran Report”). However,

 8   Dr. Cromarty’s replacement non-infringement report shall not espouse any opinions or theories

 9   not found in the McGoveran Report and may not address claim limitations not addressed by the

10   McGoveran Report. Dr. Cromarty’s report must otherwise be substantially similar to the

11   McGoveran Report and must not be contrary to or inconsistent with the findings, opinions, and

12   theories presented in the McGoveran Report. Dr. Cromarty may not testify in any manner that is

13   contrary to or inconsistent with the McGoveran Report.

14

15          PURSUANT TO THE PARTIES’ STIPULATION, IT IS SO ORDERED.

16

17

18   DATED:
                                                        Honorable Jon S. Tigar
19                                                      United States District Judge
20

21

22

23

24

25

26

27

28

                                                                            [PROPOSED] ORDER
                                                     1 REGARDING WALMART REPLACEMENT  EXPERT
                                                                                   No. 4:17-cv-03022-JST
